ORDER

PER CURIAM.
This dissolution action is now before this comet on appeal for a second time. In King v. King, 66 S.W.3d 28, 40 (Mo.App. W.D. banc 2001), this court, sitting en banc, affirmed in part and reversed in part a judgement of the Circuit Court of Clay County, dissolving the marriage of Terri L. Nelson King (“Terri”) and Cordell J. King (“Cordell”) and distributing certain property, and remanded the cause to the trial court with specific directions. On remand, after receiving further evidence, the trial court made additional findings in a new judgment.
After a thorough review of the record, we conclude the judgment is supported by substantial evidence, is not against the weight of the evidence, and that no error of law appears. No jurisprudential purpose would be served by a formal written opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).